 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3                                              ***
 4   UNITED STATES OF AMERICA,                            Case No. 2:15-CR-00125-APG-EJY
 5                Plaintiff,
                                                                       ORDER
 6         v.
 7   RICHARD LEE SATERSTAD,
 8                Defendants
 9

10         Before the Court is Defendant Richard Saterstad’s Motion to Request Transcripts and Court
11   Records (ECF No. 239). Defendant is represented by Counsel and on that basis this Motion is
12   DENIED as moot and without prejudice.
13

14         DATED: September 30, 2019
15

16

17
                                               ELAYNA J. YOUCHAH
18                                             UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                  1
